670 So.2d 1240 (1996)
Marie WILLIAMS as the Natural Tutrix of Her Minor Children, Reginald Earl Williams and Brenda Diggs, Individually and on Behalf of Her Deceased Son, Xavier Diggs and as Natural Tutrix of Her Minor Child, Cannon Diggs
v.
Joey MUMPHREY, Nola Delivery Inc., Zurich Insurance Company, Jefferson Parish, State of Louisiana, Through the Department of Transportation and Development.
No. 96-C-0569.
Supreme Court of Louisiana.
March 29, 1996.
Not considered. Not timely filed. Judgment is definitive.